Order, Supreme Court, New York County (Richard B. Lowe, III, J.)-, entered March 29, 2005, which granted plaintiffs motion for summary judgment dismissing defendant’s counterclaim *338seeking relief for the alleged bad faith filing by plaintiff of certain notices of pendency, unanimously affirmed, with costs.
Regardless of the ultimate merit of plaintiffs claims in this action respecting the disposition of two properties, the evidence is insufficient to raise any triable issue as to whether plaintiff commenced or has prosecuted the action in bad faith (see CPLR 6514 [b]; Jonestown Place Corp. v 153 W. 33rd St. Corp., 74 AD2d 525 [1980], affd 53 NY2d 847 [1981]).
We have reviewed defendant’s remaining arguments and find them unavailing. Concur—Tom, J.P, Saxe, Marlow and Catterson, JJ.